TUTTLE, Circuit Judge
(dissenting):
With deference I dissent.
It is clear that the trial court dismissed the complaint of the Secretary of Labor brought on behalf of Mr. Jones only because the court construed section 623(f) and Taft Broadcasting Company’s “profit sharing retirement plan” as depriving Jones of the benefits otherwise accorded to persons retired on account of age. Similarly, this Court’s opinion affirmed on the same basis.
For the sake of the discussion in this dissenting opinion, I will assume that the Company’s so-called “profit sharing retirement plan” would meet the description in the statute which authorizes an employer “to observe” its terms, provided the plan had ever gone into effect, so far as relates to the employee Jones. If it did not go into effect, then I would think that the majority would agree with me that it would not satisfy the requirements of section 623(f) which speaks of “the terms of a bona fide employee benefit plan.” My difference from the view of the majority is twofold. In the first place I do not think the document which is called a. retirement plan by the Company ever became a bona fide employment benefit plan as is contemplated in the statute, because its terms were never known by, nor agreed to by Jones who, as the court in its opinion says, “joined on the basis of a posted summary of the ‘Plan’ which stated only the following provision relating to retirement:
‘The Normal retirement date of each Participant is the June 1 on which he has reached age 60. A Participant retiring from employment with the company on his normal retirement date is deemed retired under the Plan as of such date.’ ”
In the second place, I am of the opinion that were we to give full scope to the statutory provision authorizing Taft Broadcasting Company “to observe the terms of a bona fide benefit plan such as a retirement, pension, or insurance plan, . . .” this would not justify the Company to deprive an employee of rights otherwise accorded him under the Act unless the so-called plan expressly provided for compulsory termination at age sixty.
It is necessary to consider the precise facts of Mr. Jones’s relationship with the Company in order to understand the reason for my disagreement with the Court’s opinion. The facts are undisputed. Jones signed an election to participate in the “plan” on March 28, 1963, at which time neither he nor the union was able to obtain a complete copy of the text of the plan. As stated by the Court in its opinion here, Jones “joined on the basis of a posted summary of the ‘plan’ which stated only the following provision relating to retirement:
‘The Normal retirement date of each Participant is the June 1 on which he has reached age 60. A Par*219ticipant retiring from his employment with the Company on his normal retirement is deemed retired under the plan as of such date.’ ”
The summary made no mention of any obligation on the part of an employee to retire on the “normal retirement date,” either by precise terms or by implication. Moreover, the language just quoted appeared under a heading of the summary far over in the text under a heading entitled “Benefits upon Retirement under Plan.”
Earlier sections of the rather lengthy “summary” are entitled as follows: “Effective Date”, “Participating Divisions”, “Eligibility for Membership”, “Effect of Transfers Between Divisions of the Company”, “Termination of Membership”, “Contributions by Company”, “Allocations to Participants’ Accounts”. Only under the last of these in subpara-graph (c) is age sixty mentioned, and it is mentioned only in the following respect: “(c) One unit for each full month that such participant’s age as of the end of such fiscal year exceeds age thirty-five but not age sixty, provided that no units shall be assigned for age under this clause to any participant who is over age sixty at the end of such fiscal year.”
Under the title “Benefits Upon Retirement Under Plan” there are the following subheads: “Normal Retirement” (this is the one which is quoted above), “Early Retirement” (which makes provision for retirement after age fifty but prior to his normal retirement date), “Retirement from Military Service”, “Retirement by Reason of Death”, “Permanent Disability Retirement”, “Determination of Amount of Benefit to Retired Employee”, “Determination of Method of Distribution”. Finally there is a further heading “Amendments”.
From the foregoing, it will be seen that there was no section of the summary, nor, in fact, of the total contract, which was submitted to counsel for Mr. Jones for the first time after he had been notified that he was to be terminated on his sixtieth birthday, that purportedly deals with a mandatory retirement age. The provision on which the trial court, and this Court on appeal, based a conclusion that Jones had forfeited his rights to protection under the Act is the following section, which appears under the heading “Benefits Upon Retirement Under the Plan” and it appears immediately following the paragraph dealing with the normal retirement date quoted above. It provides:
“5.1 [b] Later retirement. A participant, with the approval of the Company, may remain an employee after his normal retirement date. In such event, he shall be retired under the plan as of his later date of termination of employment.”
Even here, there is no categorical statement that the “normal date of retirement” is the compulsory date absent an election by the employer to extend the time of employment. Without this language, of course there is nothing to warrant a construction of the document to mean “compulsory” date rather than “normal” date of retirement. The statement that the normal date of retirement is age sixty clearly implies that there are other dates within the minds of the parties.
This, then, brings us to the question of the existence of a bona fide plan of retirement which, as initially stated, can exist only if there is an agreement between the parties as to the contents of the plan. There is no dispute about the fact, and this Court has stated as a fact, that Jones joined on the basis of a posted summary of the plan which contained only the language dealing with the normal retirement date. We are not here concerned with the question whether Jones could succeed Jin an action to avoid the terms of the contract on the basis of misrepresentation or lack of mutual understanding or for any other cause; we are dealing only with the question whether a purported plan of the Company really becomes a “plan of retirement” when it is acquiesced in by the employee who is misled into thinking that there is no absolute requirement that he be retired at age sixty, because the language *220essential to that requirement has been omitted from the summary posted by the Company for his guidance in determining whether to join the plan or not.
My first reason for disagreeing with the majority opinion, therefore, is that, so far as Jones is concerned, there never was a “plan of retirement”, because he accepted the terms of the retirement plan presented to him, upon the urging of his employers, when the one operative provision that might have been detrimental to his interest was concealed from him.
My second ground for disagreement is that, even though Jones were to be held to have been fully bound by the purported plan, because of his application, even though he was misled as to its critical terms, the plan as fully spelled out still does not have the effect contended for it by the Company, or as found for it by the court. The language of the statute creating an exception, if, in fact, it really does create an exception, is not artfully worded. It says only that “it shall not be unlawful for an employer . to observe the terms of a bona fide . . . employee benefit plan such as a retirement, pension, or insurance plan, which is not a subterfuge to evade the purposes of this chapter ...” (Emphasis added). In addition to the fact that rules of construction require that this language, as an exception to the general provision of the Act, is subject to the narrow construction rule, the language itself falls short of saying “it shall not be unlawful for an employer to ‘enforce’ or ‘carry out’ the terms, etc.” Moreover, there is a requirement on the party relying upon the exception established that it “plainly and unmistakably [falls] within [the] terms and spirit” of the legislation. Phillips Company v. Walling, 324 U.S. 490, 493, 65 S.Ct. 807, 808, 89 L.Ed. 1095 (1945).
In light of this requirement for a narrow construction of the statute, it would seem that at the very least, in order for a purported “plan of retirement” to be permitted to withdraw employees from the protection of the Act, such plan must state in categorical terms that its members are subject to compulsory retirement at a time or under conditions differing from those of the statute. As pointed out above, this purported plan falls far short of containing any such provision. It is completely without any categorical statement that no person shall work beyond age sixty, except upon the approval of management. Such inference as may be drawn to this effect is submerged in misleading divisions of the contract itself as, it seems to me, to make impossible a claim that this plan “plainly and unmistakably [falls] within [the] terms and spirit” of the exception.
I therefore respectfully dissent. At the very minimum I would remand the case to the trial court for it to determine whether any “bona fide plan” existed at all in light of the failure of disclosure of the critical facts to Jones. For my part I am satisfied that this Court should construe the documents in such manner as to conclude that the exception has not been met. I would therefore remand the case with directions that the judgment of dismissal be vacated and the case proceed for further hearing.